            Case 1:19-cv-08273-RA Document 13 Filed 05/08/20 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 5/8/2020

EDWIN DIAZ, on behalf of himself and all
others similarly situated,
                                                                        19-CV-8273 (RA)
                             Plaintiffs,
                                                                            ORDER
                        v.

GLOBAL CUSTOM COMMERCE, INC.

                             Defendant.

RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming post-discovery

conference in this case in person. Counsel should submit their joint letter no later than May 11,

2020, as directed in the Case Management Plan and Scheduling Order. Dkt. 12. If the parties

are unable to submit their joint letter by May 11, they shall request an extension to do so. In

their joint letter, the parties should also indicate whether they can do without a conference

altogether. If not, the Court will hold the conference by telephone. In any event, counsel should

review and comply with the Court’s Emergency Individual Rules and Practices in Light of

COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

         Plaintiffs shall provide a copy of this Order to Defendants.

SO ORDERED.

Dated:     May 8, 2020
           New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
